IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

RHONDA L. HUTTON, O.D. et aI.., *
Plaintiffs `

v. CIVIL NO. JKB-16-3025
NAT’L BD. OF EXAM’RS

IN OPTOMETRY, INC., "‘
Defendant

 

NICOLE MIZRAHI, *
Plaintiff

v. CIVIL NO. J'KB-16-3146
NAT’L BD. OF EXAM’RS

IN OPTOMETRY, INC., *
Defendant

a se w * se w k a * * * k
MEMORANDUM AND OR])ER

The Court’s earlier orders granting Defendant’s motions to dismiss for lack of subject-
rnatter jurisdiction (16-3025, ECF No. 20; 16-3146, ECF No. 16) were vacated by the United
States Court of Appeals for the Fourth Circuit in the consolidated appeals of Nos. 17-1506 and
17-1508. The cases were thus remanded for further proceedings (16-3025, ECF No. 26;
16-3146, ECF No. 21.)

In a similar case, Lz'ang v. Nat’l Bd. ofExam’rs in Optomerry, Inc., Civ. No. JKB-l'i'-r
1964 (D. Md.), the Court relied upon the Fourth Circuit’s opinion in Hutton v. Nat’l Bd. of
Exam ’rs in Optometry, Inc., 892 F.3d 613 (4th Cir. 2018), to determine that the plaintiffs there
had Standing and, consequently, denied Defendant’s motion to dismiss pursuant to Federal Rule
of Civil Procedure 12(b)(1). (17-1964, -ECF No. 40.) Additionally, the Court considered

Defendant’s motion to dismiss for failure to state a claim for relief and denied the motion, but

 

 

noted that the Court would depend upon facts developed in discovery and “more precisely
focused arguments” to decide the merits of the case’s various claims. (Id.)

No meaningful distinction can be found, at this stage Of proceedings, between Liang, on
the one hand, and Hutton and Mizrahi, on the other hand, as to the merits of Defendant’s motions
to dismiss for failure to state a claim for relief. Consequently, the Court will deny the motions
for the same reasons stated in Liang.

lt is noted that in the instant cases, Defendant has alternatively moved to strike the class
allegations as well as certain allegations that Defendant asserts are scandalous and impertinent.
In regard to the former concern, it is premature to consider the sufficiency of the class
allegations; the issue will be better considered upon full briefing of a motion for class
certification As for the latter contention, the Court may well view the complaints as far
exceeding the mandate of Rule S(a) to provide a short and plain statement of facts showing an
entitlement to relief, but Defendant’s view that the many extraneous allegations are also
scandalous and/or prejudicial is not shared by the Court.

Accordingly, Defendant’s motions to dismiss or, in the alternative, to strike (16-3025,
ECF No. ll; 16~3146, ECF No. 9) are DENIED. Defendant SI-IALL ANSWER in the time

accorded by Rule lZ(a)(4)(A).

DATED this 1 day of October, 2018.

BY THE COURT:

fha 744/244

James K. Bredar
Chief Judge

 

